DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 have rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 16 state, “a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure”. If the “electrically conductive layer structure” is selected then the rest of the independent claims and many of the dependent claims will not be considered. This “and/or” language should be replaced with “and”.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 states, according to claim 17”, however claim 19 has stated dependence from claim 16 so it is unclear how the dependency should be interpreted. Further claim amendment is required to clarify the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US PG. Pub. 2017/0018473).

Regarding claim 1 – Kwon teaches a component carrier (fig. 2 & fig. 4), comprising: a stack (stack having elements 40, 30, 10 & 80) comprising at least one electrically conductive layer structure (30 & 80 [paragraph 0091 & 0093] Kwon states, “bumps 30 formed on the wiring board 10…lead frame 80”) and/or at least one electrically insulating layer structure (40 & 10 [paragraph 0091] Kwon states, “epoxy resin composition 40”); wherein at least part of the at least one electrically insulating layer structure (40 & 10) comprises or consists of a material having a curing shrinkage value of less than 2% ([paragraph 0078] Kwon states, “the epoxy resin composition may have a curing shrinkage rate of less than about 0.34%, e.g., about 0.01% to about 0.32%”).


wherein the curing shrinkage value of the material is less than 1% ([paragraph 0078] Kwon states, “the epoxy resin composition may have a curing shrinkage rate of less than about 0.34%, e.g., about 0.01% to about 0.32%”);
wherein said material has a value of the Young modulus above 8 GPa;
wherein said material has a value of the Young modulus below 8 GPa;
wherein said material is functionalized;
wherein the stack comprises a core which comprises a material having a low coefficient of thermal expansion value;
wherein said material forms an outer layer of the stack;
wherein the at least one electrically conductive layer structure comprises a pad connected to a plated via, and wherein a ratio between a diameter of the pad and a maximum diameter of the plated via is less than 2;
wherein the at least one electrically conductive layer structure comprises a landless plated via.

Regarding claim 3 - Kwon teaches the component carrier according to claim 1, further comprising: a component (fig. 2, 20 [paragraph 0090] Kwon states, “semiconductor chip 20”) embedded in the stack (stack having elements 40, 30 and 10).

Regarding claim 4 – Kwon teaches the component carrier according to claim 3, comprising at least one of the following features:

wherein said material has a shell surrounding at least part of the component and has two opposing layers sandwiching the component and the at least partially surrounding shell and extending laterally beyond all sidewalls of the component.

Regarding claim 5 – Kwon teaches the component carrier according to claim 3, wherein at least part of said material (fig. 4, 40) is spaced with regard to the component (20) by another material (60 [paragraph 0093] Kwon states, “die-bonding material 60”).

Regarding claim 6 – Kwon teaches the component carrier according to claim 5, comprising at least one of the following features: 
wherein said other material has a value of the Young modulus below 8 GPa;
wherein said other material (fig. 4, 60) directly surrounds at least part (bottom “part”) of the component (20) with physical contact (claimed structure shown in figure 4);
wherein the other material has a curing shrinkage value of more than 1%;
wherein said material forms two opposing layers of the stack with the component and said other material in between;
wherein said other material has a shell surrounding at least part of the component and has one layer or two opposing layers extending laterally beyond all sidewalls of the component.



Regarding claim 10 – Kwon teaches the component carrier according to claim 1, comprising at least one of the following features:
wherein said material (fig. 2 40) comprises at least 50 weight percent filler particles ([paragraph 0064] Kwon states, “the inorganic filler may be present in an amount of about 70 wt % to about 95 wt %, e.g., about 75 wt % to about 92 wt %, in the epoxy resin composition in terms of solid content”), in relation to the overall weight of said material;
wherein said material comprises filler particles with an average diameter in a range from 0.25 um to 1 um.

Regarding claim 12 – Kwon teaches the component carrier according to claim 1, wherein said material (fig. 2, 40) comprises less than 10 weight percent resin ([paragraph 0054] Kwon states, “the epoxy resin may be present in an amount of about 2 wt % to about 17 wt %, e.g., about 3 wt % to about 15 wt % or about 3 wt % to about 12 wt % in the composition in terms of solid content”), in relation to the overall weight of said material.

Regarding claim 14 – Kwon teaches the component carrier according to claim 1, wherein said material (fig. 2, 40) is fiber-free (No fiber is discussed as being present within the material).

Regarding claim 15 – Kwon teaches the component carrier according to claim 1, comprising at least one of the following features:
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
wherein at least one of the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide;
wherein the component carrier (fig. 2) is shaped as a plate (figure 2 shows the structure being of a “plate” shape);
wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate;
wherein the component carrier is configured as a laminate-type component carrier.

Regarding claim 16 – Kwon teaches a method of manufacturing a component carrier (fig. 2), wherein the method comprises: providing a stack (stack having elements 40, 30 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al.

Regarding claim 7 – Kwon teaches the component carrier according to claim 3, but fails to explicitly teach wherein a ratio between a length of the embedded component and a length of the component carrier is at least 30%.
 	However it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio between the length of the component with the length of the component carrier being at least 30%, since it has been held that 

Regarding claim 9 – Kwon teaches the component carrier according to claim 1 having the specific curing shrinkage value of less than 2% (discussed in the rejection to claim 1 above).
 	Kwon does not explicitly teach wherein the curing shrinkage value of said material is measured by: connecting a layer of said material in an uncured condition and with an initial length “A” on a base; curing said layer; determining a length “a” of the cured layer in a cured condition of said material; and calculating the curing shrinkage value as (A-a)/A.
 	Kwon discloses the claimed invention except the explicit formula for calculating the curing shrinkage value as (A-a)/A. Kwon does teach the claimed specific curing shrinkage value of less than 2% (discussed in the rejection to claim 1 above). Therefore, because the curing shrinkage value equation (A-a)/A and the specific value of less than 2% are equivalent at the time the invention was made, one of ordinary skill in the art would have found obvious to use the formula (A-a)/A to get the specific curing shrinkage value of less than 2% in order to prevent warpage and peeling of the insulating layer structure.


 	Kwon fails to teach wherein said filler particles have a diameter in a range from 0.2 um to 4 um.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the filler particles being in a range of 0.2 um to 4 um since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, Titanium Metals Carp, of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Kwon states regarding the selection of the sizings/properties of the filler particles, “may help improve mechanical properties of the epoxy resin composition while reducing stress in the epoxy resin composition” [paragraph 0062].

Claims 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Lee et al. (US PG. Pub. 20100263919)


 	Lee teaches a material wherein said material comprises, in a cured state, less than 1 weight percent solvent, in relation to the overall weight of said material ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a material having a curing shrinkage value of less than 2% as taught by Kwon with the material, in a cured state, having less than 1 weight percent solvent in the overall weight of the material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Regarding claim 17 – Kwon teaches the method according to claim 16, but fails to teach wherein the method comprises reducing an amount of solvent of said material before the laminating up to less than 1 weight percent, in relation to the overall weight of said material.
 	Lee teaches wherein the method comprises reducing an amount of solvent of said material before the laminating up to less than 1 weight percent, in relation to the overall weight of said material ([paragraph 0104] Lee states, “Substantially dry film, as 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having a material having a curing shrinkage value of less than 2% as taught by Kwon with the material, in a cured state, having less than 1 weight percent solvent in the overall weight of the material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Regarding claim 18 – Kwon in view of Lee teach the method according to claim 17, wherein the method comprises further reducing the amount of solvent of said material by the laminating up to less than 0.15 weight percent, in relation to the overall weight of said material ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”).

Regarding claim 19 – Kwon teaches the method according to claim 16, but fails to teach wherein an amount of solvent of said material is initially at least 5 weight percent before changing said amount by reducing according to claim 17.
 	Lee teaches wherein an amount of solvent of said material is initially at least 5 weight percent ([paragraph 0134] Lee states, “and 30 weight % Methyl Ethyl Ketone (MEK) as solvent”) before changing said amount by reducing according to claim 17 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of manufacturing a component carrier having a material having a curing shrinkage value of less than 2% as taught by Kwon with the material having an initial solvent of at least 5 weight percent, and then in a cured state, having less than 1 weight percent solvent in the overall weight of the material as taught by Lee because in the final cured state will have optimal expect properties with a minimal amount of remaining solvent which is not intended to be within the final product.

Regarding claim 20 – Kwon teaches the method according to claim 16, but fail to teach wherein an amount of solvent of said material is initially at least 5 weight percent before changing said amount by laminating up to less than 0.15 weight percent, in relation to the overall weight of said material.
 	Lee teaches wherein an amount of solvent of said material is initially at least 5 weight percent ([paragraph 0134] Lee states, “and 30 weight % Methyl Ethyl Ketone (MEK) as solvent”) before changing said amount by laminating up to less than 0.15 weight percent ([paragraph 0104] Lee states, “Substantially dry film, as used herein, is a defined as a film with less than 2, 1.5, 1.0, 0.5, 0.1, 0.05, or 0.01 weight-percent volatile (e.g., solvent or water) remaining in the polymer composite”), in relation to the overall weight of said material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847